Citation Nr: 0844374	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to service connection for a bipolar disorder. 

3.  Entitlement to service connection for schizoaffective 
disorder. 

4.  Entitlement to service connection for paranoid 
schizophrenia.  

5.  Entitlement to service connection for attention deficit 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
January 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2004 and May 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In a December 2007 decision, the Board reopened a previously 
denied claim of service connection for depression based on 
receipt of new and material evidence.  The Board also 
remanded in order to afford the veteran with a VA mental 
disorders examination seeking to identify as precisely as 
possible the veteran's current mental disorder(s), and to 
obtain a nexus opinion as to whether any diagnosed mental 
disorder was etiologically related to the veteran's military 
service.  The Board's December 2007 decision also denied the 
veteran's application to reopen a previously denied claim for 
service connection for post-traumatic stress disorder (PTSD), 
which was based on a claimed sexual assault in service, 
because the Board determined that new and material evidence 
had not been received.  Thus, the veteran has not been 
service connected for PTSD; nor is that issue before the 
Board on appeal.  

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction, a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Here, the Board notes that new evidence was 
received from the veteran in July 2008.  The Board also notes 
that, in a written statement dated in October 2006, the 
veteran specifically waived RO consideration of any new 
evidence she may subsequently submit for consideration.  
Since veteran has waived consideration of this evidence by 
the RO, a remand is not necessary.


FINDING OF FACT

The veteran does not have depression, a bipolar disorder, a 
schizoaffective disorder, paranoid schizophrenia, or 
attention deficit disorder that is related to her military 
service.


CONCLUSION OF LAW

The veteran does not have depression, a bipolar disorder, a 
schizoaffective disorder, paranoid schizophrenia, or 
attention deficit disorder that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June, 
August, and September 2002, May 2004, and January and March 
2006.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Consequently, the Board does not find that the 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  She also was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The RO also provided a statement of the case (SOC) 
for each issue and six supplemental statements of the case 
(SSOCs) reporting the results of its reviews of issues on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of her claims.  VA has no 
duty to inform or assist that was unmet.   

II.  Background

The veteran's service medical records (SMRs) show no 
complaints or treatment related to any of the claimed 
disabilities.  Specifically, the SMRs contain no reports of 
any mental disorder, no evidence of a claimed sexual assault, 
a claimed suicide attempt, or of bulimia (which the veteran 
has claimed is a component of her depression) while in 
service.  The veteran contends that she attempted suicide in 
service in 1982, but that the attempt went unreported.  She 
indicated that she began to seek treatment for her mental 
disorder(s) in 1988, more than two years after leaving active 
duty.  

Post-service medical treatment records indicate the beginning 
of treatment late in 1987, including inpatient treatment, for 
what was variously diagnosed as atypical bipolar disorder, 
schizoaffective disorder, affective disorder, and borderline 
personality disorder.  There is considerable discussion in 
the treatment records of the veteran's reported sexual 
assault, childhood trauma at the hands of a brother, and a 
family history that includes emotional difficulties and 
schizophrenia.  

Of record are letters from several medical professionals who 
have treated the veteran.  A statement from Dr. P.O. includes 
diagnoses of major affective disorder, anxiety disorder, and 
eating disorder, and notes that these symptoms began in 
service, pointing out that "this seems to be reflected in 
her history and records of job performance."  In a March 
2000 statement from Dr. R.C., he opined that it was 
reasonable to assume that the veteran's psychotic disorder, 
identified as schizophrenia and an eating disorder, started 
while she was in service.  Another statement from Dr. R.C., 
dated in December 2006, and a March 2007 statement from the 
veteran's counselor, J.M., attribute PTSD, schizophrenia, and 
an eating disorder, to her reported in-service rape.  
Statements from social worker J.S. attributed the veteran's 
current schizoaffective disorder and bipolar disorder to the 
in-service rape reported by the veteran.  

An August 2002 letter from a Dr. M.G. noted that he had 
treated the veteran beginning in July 2000.  He noted that 
the veteran reported that she had been raped in service, and 
that this had resulted in "all types of difficulties," and 
that her life apparently had been "completely destroyed."  
Dr. G. diagnosed the veteran with PTSD, chronic paranoid 
schizophrenia, bulimia and anorexia, and mixed personality 
disorder with borderline traits.  

The report of a July 2005 VA examination included diagnoses 
of depressive disorder, not otherwise specified (NOS), 
bulimia nervosa, and personality disorder, NOS.  The examiner 
opined that, based on the evidence available to him and his 
examination of the veteran, the veteran's "condition" is at 
least as likely as not to have originated in the military as 
a result of the sexual assault that was not reported.  

Also of record is a VA mental disorders examination from 
March 2007.  That examiner, a Ph.D. clinical psychologist, 
diagnosed schizoaffective disorder, depressed, and 
personality disorder, NOS.  Noting that the only record of 
treatment for mental disorders began well after the veteran 
left active duty, this examiner declined to provide an 
opinion as to whether it was likely that any diagnosed 
disability had its origins in service.  He concluded instead 
that he was unable to state that the onset of her symptoms 
occurred while she was in the military without resorting to 
mere speculation.  

Also of record are statements from the veteran's spouse, 
mother, and sister.  The statement from the veteran's sister 
attested that she had observed dramatic changes in the 
veteran after her return from her first active duty 
assignment, and stated that her sister had attempted suicide 
several times because of her depression, which the sister 
wrote, began while overseas.  The sister expressed that she 
truly believed that the military had contributed to the 
veteran's emotional state.  The veteran's mother's July 2004 
statement averred that the veteran's physical and mental 
health had dramatically deteriorated over the preceding four 
to five years.  The mother opined that the veteran's lack of 
motivation in her high school endeavors should have indicated 
to recruiters that she was ill-prepared for military service.  
She indicated that the veteran lacked discipline to study, 
which led to her falling behind in class and having to repeat 
classes, and that this embarrassment led to depression, 
withdrawal, bulimia, and dramatic mood swings.  

In statements from the veteran's spouse, he indicated that he 
met the veteran in February 1983 (15 months after the alleged 
rape occurred), and married her in November of that year.  He 
also stated that he had observed excessive drinking and 
bulimic behavior by the end of 1984.  He indicated that it 
was after that that the veteran had told him that she had 
been raped early in her first tour of duty.  He summarized 
the veteran's medical treatment history and wrote that he 
believed that a dramatic, 36-pound weight loss, a degradation 
in her performance report the year following the alleged 
rape, and evidence of bulimia supported a finding that the 
unreported rape had occurred.  The veteran's spouse also 
submitted several articles discussing eating disorders, 
including bulimia.  He also indicated in testimony that he 
and his wife did not pursue treatment earlier because of the 
potential adverse impact on his own military career.  

The veteran's service records are of record and they show 
that her periodic performance evaluations consistently 
reported superior performance, with all grades being nines, 
the highest rating assignable, with the exception of the 
period from June to December 1982, when the grades consisted 
of both eights and nines.  

As noted, the veteran was afforded another mental disorders 
examination as a result of the Board's December 2007 remand.  
The June 2008 examiner, a Ph.D. Licensed Clinical 
Psychologist, provided an extensive and detailed examination 
report, including the medical evidence included in the 
veteran's case file.  Also discussed was the veteran's 
reported history, including her allegation of having been 
sexually assaulted in service.  Specifically, the veteran 
alleges that she was sexually assaulted by a non-commissioned 
officer (NCO), who was her superior, in October 1981, shortly 
after reporting to her first duty station.  The veteran avers 
that after the rape occurred she and the NCO were given work 
assignments that kept them apart, and that she then became 
depressed, began to abuse alcohol, and became bulimic.  

After a comprehensive review of the veteran's record, and a 
detailed examination, a diagnosis was made utilizing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria.  The DSM-IV 
Axis I (clinical disorders and other conditions that may be a 
focus of clinical attention) diagnoses were schizoaffective 
disorder, PTSD, and bulimia.  Axis II (personality disorders 
and mental retardation) diagnosis was deferred.  The Axis III 
(general medical conditions) diagnoses were melanoma, lupus, 
allergies, and asthma per the veteran's report.  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
relative social isolation, unemployment, and problems coping 
with chronic mental illness, and mental illnesses.  The Axis 
V (global assessment of functioning (GAF) score) report was 
43.  

The examiner opined that the veteran's schizoaffective 
disorder was of a bipolar type, and that the schizoaffective 
disorder also included her depression.  She noted that 
diagnoses of schizoaffective disorder and paranoid 
schizophrenia are not diagnoses that are made at the same 
time, and that the veteran's presentation appeared to be most 
consistent with schizoaffective disorder rather than paranoid 
schizophrenia.  As to the paranoia that the veteran 
described, the examiner opined that this appeared to be 
paranoia associated with the veteran's PTSD.  

As regards the veteran's claimed attention deficit disorder, 
the examiner noted that she could not make this diagnosis 
without resorting to mere speculation given all the other 
problems that the veteran has.  By way of explanation, the 
examiner noted that the veteran's reported attention deficit 
disorder symptoms such as racing thoughts were most likely 
related to her bipolar disorder (which is a component of her 
schizoaffective disorder), and, given all the other illnesses 
that the veteran has, as well as problems she reported in 
childhood, including being a chatterbox and trouble learning 
in school, there was insufficient evidence to determine that 
the veteran actually has attention deficit hyperactivity 
disorder.  

In response to the questions posed by the Board in its 
remand, the examiner opined that it appeared to be at least 
as likely as not that the veteran's mental condition had its 
onset in the military and was related to her military 
service.  The examiner's rationale was that the veteran's 
diagnosed PTSD appears to be a result of the trauma (sexual 
assault) that she experienced in the military, as did her 
depression and alcohol dependency issues.  The examiner also 
opined that the veteran's reported sexual assault appeared at 
least as likely as not to have resulted in the veteran's 
development of her schizoaffective disorder.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Further, disability that is proximately due to or the result 
of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Also, certain chronic diseases, including 
psychoses, may be presumptively service connected if they 
become manifest to a degree of 10 percent or more within one 
year of leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  Here, the evidence shows that the 
veteran did not begin treatment for any of her claimed mental 
disorders until more than a year after leaving active 
service.  Service connection on a presumptive basis therefore 
is not warranted for any of the claimed disabilities because 
there is no evidence that any psychosis became manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  

As an initial matter related to analysis, the Board finds 
that the report of the June 2008 VA mental disorders 
examination is more probative than earlier reports and 
opinions provided by those who have treated the veteran in 
the past.  The Board so concludes because the most recent 
examiner had the benefit of reviewing the veteran's entire 
record, which the others did not.  Moreover, and most 
significantly, the Board notes that, where those treating 
providers rendered an opinion connecting current mental 
disabilities to the veteran's military service, the opinion 
has been that the disability was a result of the veteran's 
reported but uncorroborated in-service sexual assault.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  

The Board notes that the most recent mental disorders 
examiner did not diagnose attention deficit disorder.  The 
examiner could not tell whether the veteran indeed 
experienced this disorder, but without a definitive showing 
of the disorder, it may not be concluded that she in fact 
experiences it.  The claim for attention deficit disorder 
fails for this reason.  

The Board also notes that the examiner opined that the 
veteran's depression was a component of her schizoaffective 
disorder as opposed to a discrete disability.  Absent 
evidence of a current separate depressive disability, this 
claim also fails.  

Turning to the veteran's bipolar disorder claim, the Board 
notes that the examiner concluded that the veteran's 
schizoaffective disorder was a bipolar type, and any bipolar 
disorder was thus a component of her diagnosed 
schizoaffective disorder rather than a separate disability.  
A bipolar disorder is not separately diagnosed, so the 
question turns on whether service connection for a 
schizoaffective disorder is warranted.  Service connection 
for a separate bipolar disorder is therefore not warranted.  

Additionally, concerning the veteran's claimed paranoid 
schizophrenia, the Board notes that the examiner's opinion is 
that the veteran's paranoia is related to her diagnosed PTSD.  
Because the veteran has not been service connected for PTSD, 
service connection for paranoia as a disability secondary to 
PTSD is not warranted.  38 C.F.R. § 3.310(a). 

As to the veteran's remaining claim of service connection for 
schizoaffective disorder, which, as noted, includes the 
symptoms of depression and bipolar traits, the Board notes 
that the examiner opined that it appeared at least as likely 
as not to be a result of the veteran's reported sexual 
assault in service.  As noted above, the veteran alleges that 
she was sexually assaulted in service in October 1981, 
shortly after reporting to her first duty station.  In a 
September 2002 written statement, she averred that after the 
alleged sexual assault occurred she and the NCO were given 
work assignments that kept them apart, and that she then 
became depressed, began to abuse alcohol, and became bulimic.  

The only evidence of record supportive of the veteran's 
assertion that these claimed disabilities are related to her 
military service consists of the lay statements of the 
veteran, her spouse, her mother, and her sister.  Competent 
lay evidence is evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2008).  Medical opinion, by its very nature, 
requires specialized education, training, and experience.  
Thus, while the veteran and spouse, mother, and sister are 
competent as laypersons to describe the events or symptoms 
experienced and witnessed, they are not competent to provide 
medical opinion as to the etiology of the claimed 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).  

As noted, the VA examiner opined that the veteran's diagnosed 
schizoaffective disorder, which includes depressive and 
bipolar features, is attributed to the veteran's reported 
sexual assault in service.  Thus, service connection for the 
veteran's diagnosed schizoaffective disorder hinges on 
whether it is at least as likely as not that the alleged rape 
in service occurred.  In this regard, the Board notes that 
the veteran is competent as a layperson to report events, 
such as a rape, that she claims she experienced.  That said, 
the Board must render a finding with regard to the 
credibility of veteran's uncorroborated rape claim.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006) (reliance 
on a veteran's statements renders a medical report incredible 
only if the Board rejects the statements of the veteran); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Board 
retains discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence).

As noted in the background discussion above, the veteran's 
SMRs contain no record of medical treatment related to the 
alleged sexual assault.  The veteran's service personnel 
records also show no evidence related to allegations of a 
sexual assault.  The veteran has offered no evidence that 
might corroborate her sexual assault claim.  The lay 
statements of the veteran's spouse, mother, and sibling only 
discuss post-service observations, with the exception of the 
veteran's spouse who repeats what he has been told by the 
veteran herself.  

As noted, the veteran's performance evaluations were stellar 
throughout her military career, and do not reflect 
deteriorating performance that might be expected following 
any type of traumatic event.  (Evidence of deteriorating 
performance or other behavioral changes may be an indicator 
of personal assault.  See, i.e., 38 C.F.R. § 3.304(f)(3) 
(2008).)  The one-year evaluation period that encompassed the 
time of the alleged sexual assault contained only nines on a 
scale of zero to nine.  While one brief, six-month, period 
reported mixed evaluations of eights and nines, that 
evaluation was for a period that began almost a year after 
the alleged sexual assault.  Moreover, the Board notes that 
the veteran was also awarded the Air Force Achievement Medal 
for meritorious service during the period January 31, 1983, 
through April 29, 1984.  

The veteran and her husband have claimed that they did not 
report problems or seek treatment for the veteran because 
they were worried about the path of her husband's military 
career.  The Board finds this to be incredible.  That a 
husband would put his career ahead of his wife's well being 
could certainly happen, but the testimony in this regard was 
not convincing, especially given that the veteran's military 
performance had not suffered even after the alleged rape, and 
there is no other indication that she experienced behavioral 
changes indicative of someone who had been mentally and 
emotionally affected by an horrific assault.  The only 
suggestion that the veteran experienced such behavioral 
changes or experienced symptoms such as depression during 
service was from those interested in seeing the veteran 
obtain the monetary benefits that come from an award of 
service connection.  Indeed, the statements relating to such 
an experience were made in conjunction with the veteran's 
claim for benefits, many years after her military service.  
The Board also finds it incredible that, not only would the 
veteran's husband not seek help for a suffering wife, but 
that no complaint would be made against the perpetrator, 
either later by the husband when he learned of the rape and 
while both he and his wife were still on active duty or 
earlier by the unit authorities.  From the version provided 
by the veteran, it appears that her military unit knew of the 
assault by a superior officer and then resolved the problem 
by merely separating the veteran from the perpetrator.  It 
evades common sense to conclude that the unit authorities 
would learn of an assault of such grievous nature and do 
nothing more than separate the veteran from the rapist.  All 
of these things cause the Board to conclude that the version 
of events supplied by the veteran and repeated by her husband 
and family members is not accurate.  

In sum, given the lack of credible evidence showing that the 
assault occurred, the Board finds that a grant of service 
connection is not warranted.  The examiner has opined that 
the veteran's schizoaffective disorder with depression and 
bipolar features is a direct result of a sexual assault that 
the veteran avers occurred in service.  However, without 
credible and probative evidence that a sexual assault 
occurred in service, service connection for the veteran's 
diagnosed schizoaffective disorder is not warranted.  This is 
so because the medical opinion was based on an inaccurate 
factual premise.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  


ORDER

Entitlement to service connection for depression is denied. 

Entitlement to service connection for a bipolar disorder is 
denied. 

Entitlement to service connection for schizoaffective 
disorder is denied. 

Entitlement to service connection for paranoid schizophrenia 
is denied.  

Entitlement to service connection for attention deficit 
disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


